Citation Nr: 1727933	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-36 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an initial rating in excess of 10 percent prior to April 24, 2015 for service-connected right ankle degenerative arthritis (right ankle disability).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and L.H.


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Board hearing held at the RO in November 2014.  A transcript of the hearing is of record. 

The Veteran filed a notice of disagreement to his assigned 10 percent evaluation for a right ankle disability in December 2009.  In a January 2016 rating decision the RO increased his rating to 20 percent, effective January 4, 2016 and continued his rating at 10 percent prior to January 4, 2016.  In an April 2016 decision, the Board denied the Veteran entitlement to an initial disability rating in excess of 10 percent prior to April 24, 2015 and granted a 20 percent disability rating thereafter.  This matter now comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in January 2017, which granted a joint motion for remand vacating in part the previous Board decision denying a disability rating in excess of 10 percent prior to April 24, 2015 and remanding the issue on appeal for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains VA treatment records, but otherwise contains records that are duplicative of what is in VBMS or irrelevant to the claim.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDING OF FACT

Resolving all doubt in favor of the Veteran, throughout the appeal period, the right ankle disability more nearly approximates marked limitation of motion of the right ankle without ankyloses or impairment of the tibia or fibula.  


CONCLUSION OF LAW

Throughout the appeal period, the criteria for a disability rating of a 20 percent rating, but no higher, for the service-connected right ankle disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Although the duties to notify and assist apply to the Veteran's claim, the issue on appeal stems from a disagreement with the initial effective date assigned following the grant of service connection.  Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (December 22, 2003).  Therefore, the Veteran has received all required notice in this case for the effective date issue, such that there is no error in the content or timing of VCAA notice.  Shinseki v. Sanders, 556 U.S. 396 (2009) (noting that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  VA examinations were conducted in November 2009, April 2015 and January 2016.  Those examinations describe the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (noting that in the absence of a challenged to the adequacy of a VA examination, the Board is not required to explicitly explain why each medical opinion is adequate). 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

Finally, the Board finds there was substantial compliance with prior remands.  In the January 2015 remand, the AOJ was directed to send the Veteran a letter requesting information regarding any private treatment, to obtain VA treatment records, and to provide the Veteran an examination.  VA records were obtained in February and March 2015.  A compliant letter was sent in March 2015, and a VA examination was conducted in April 2015.  In the November 2015 Board remand, the AOJ was instructed to obtain SSA records, obtain VA records, send the letter requesting information for private providers, and to provide the Veteran an examination.  SSA and VA records were obtained in December 2015.  A letter was sent in December r2015, to which the Veteran did not respond, and a VA examination was provided in January 2016.  Accordingly, the Board finds that the AOJ has complied with the instructions of the prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Additionally, the Veteran testified at a Board hearing.  A Veterans Law Judge (VLJ) who conducts a hearing must fulfill two duties to comply with 38 C.F.R. 
§ 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2014 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the VLJ asked questions to ascertain the extent of the current severity of his right ankle disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Initial Rating for Right Ankle Disability

Previously denied by the Board in April 2016, the issue of an increased rating for a right ankle disability was appealed to the Court, and has been returned to the Board by way of JMR.  The JMR was premised on the Board's failure to fully explain the reasons and bases for assigning the effective date of April 24, 2015, and not earlier.  This will be done below.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where, as here, a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App 202.  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected ankle disability.  Falzone v. Brown, 8 Vet. App. 398 (1995).

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  A 10 percent evaluation is assigned with moderate limited motion of the ankle, and a maximum 20 percent evaluation is assigned with marked limited motion of the ankle.  38 C.F.R. § 4.71a. 

Words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VA Adjudication Procedures Manual.  Specifically, moderate limitation of ankle motion is considered present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is considered demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VA Adjudication Procedures Manual M21-1, Part III, Subpart iv, Chapter 4, Section A.3.k.

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board notes that the Veteran received constant care for his right ankle at the Orlando and Tampa VAMCs between 2009 and 2015.  For the most part these treatment records reflected pain and swelling of the right ankle in addition to trouble ambulating upon flare ups.  Specifically, on September 23, 2014 the Veteran's right ankle dorsiflexion and plantar flexion were noted to be less than 15 degrees.  Also, due to his pain, the Veteran reported receiving corticosteroid shots at the VAMC in his right ankle.  

In November 2009 the Veteran was afforded a VA examination.  The Veteran reported right ankle pain.  He also reported giving way of his right ankle, but did not report any deformity, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion or dislocation or subluxation or locking episodes, effusions or inflammation.  He did not report flare ups, incapacitating episodes, functional limitations of walking or assistive devices necessary.  He was able to stand up to one hour and able to walk in between 1/4 mile and 1 mile.  Upon examination, the examiner found a normal gait without evidence of abnormal weight bearing.  There was tenderness without ankle instability or tendon abnormality.  There was a negative anterior drawer sign for instability.  The range of motion of his right ankle was 0 to 8 degrees dorsiflexion and 0 to 24 degrees plantar flexion without objective evidence of pain with active motion.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  The examiner found there was no joint ankylosis.  X-ray imaging confirmed mild degenerative arthritis without significant progression.  The examiner noted that the Veteran's usual occupation was in law enforcement and that he was currently employed as the sheriff, full time.  He noted that in the last 12 month period he had lost approximately 2 weeks from work as a result of his right ankle swelling and pain and inability to walk long distances.  The examiner further noted that the Veteran's right ankle disability would cause difficulty standing for protracted periods, walking long distances and running.  

In a February 2010 private record, the Veteran reported right ankle pain.  He noted that in the mornings he had pain and stiffness of his ankles and that he took medication for relief of his ankle pain.  Upon examination, the medical professional found that the Veteran had mild swelling of the ankle and tenderness to palpation.  The skin was intact, but he had restricted range of motion.  He could dorsiflex only 10 degrees and plantar flex only approximately 30.  He was able to stand and ambulate, and had good strength upon range of motion testing.  February 2010 X-ray imaging showed evidence of degenerative arthritis with old trauma from chronic sprain or injuries in the region.  

At the December 2014 Board hearing, the Veteran continued his report of right ankle pain.  Specifically, he testified that he had throbbing pain and swelling in his right ankle, particularly at the end of the day, that limited certain activities, such as running and standing for long periods of time.  He further reported that the pain had become chronic and worsened with use and movement of the joint.  He noted he treated his pain with medication including oxycodone and morphine sulfate.  

In the January 2017 JMR the Court remanded the matter to the Board to provide further reasons and bases as to why the 20 percent rating for the service-connected right ankle was not warranted from September 2014 onwards.  Resolving all doubt in favor of the Veteran, a 20 percent evaluation, but no higher, is warranted for the entire period on appeal.  At the November 2009 VA examination range of motion was 8 degrees dorsiflexion and 24 degrees plantar flexion.  At his February 2010 private evaluation his dorsiflexion was 10 degrees and plantar flexion was 30 degrees.  These findings indicate a 10 percent evaluation or moderate limitation of motion.  Considering additional functional loss, however, the Veteran reported pain, swelling, and difficulty with use.  He also reported difficulty walking during flare-ups.  Objective testing found a normal gait and no additional limitations upon repetitive use.  But the Board finds that the Veteran consistently reported functional limitations in excess of that which is reflected in the 10 percent evaluation.  Additionally, on September 23, 2014 the Veteran's right ankle dorsiflexion and plantar flexion were noted to be less than 15 degrees.  Also, due to his pain, the Veteran reported receiving corticosteroid shots at the VAMC in his right ankle.  The Board therefore finds that the Veteran's range of motion with additional functional loss more nearly approximates marked throughout the entire appeal period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App 202.

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But the evidence does not demonstrate any impairment of the tibia and fibula with ankle disability, astragalectomy, malunion of the os calcis or astragalus, ankylosis of the subastragalar or tarsal joint, or ankylosis.  See 38 C.F.R. §§ 4.71, Diagnostic Codes, 5262, 5270, 5272, 5273, 5274 (2016).  Additionally, although there is arthritis, there is no evidence of involvement two or more major joints.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010 (2016).

As such, the criteria for a schedular rating of 20 percent but for the entire appeal period for the Veteran's right ankle disability have been met.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating of 20 percent, throughout the appeal period, for right ankle degenerative arthritis is granted.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


